Case 6:20-cr-00041-JDK-KNM Document 65 Filed 03/04/21 Page 1 of 2 PageID #: 188




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  UNITED STATES OF AMERICA                            §
                                                      §
                                                      § CASE NUMBER 6:20-CR-00041-JDK
  v.                                                  §
                                                      §
                                                      §
  ANGELA MOORE (2)                                    §
                                                      §


                FINDINGS OF FACT AND RECOMMENDATION ON
         GUILTY PLEA BEFORE THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

 administration of a plea of guilty under Rule 11 of the Federal Rules of Criminal Procedure.

        On March 4, 2021, this cause came before the undersigned United States Magistrate Judge

 for a plea of guilty to an Indictment charging Defendant Angela Moore in Count Two with a

 violation of Title 18 U.S.C. § 1708 - Possession of Stolen Mail. After conducting said proceeding

 in the form and manner prescribed by FED. R. CRIM. P. 11, the undersigned finds that:

        a.      Defendant, after consultation with counsel of record, has knowingly and voluntarily

 consented to the administration of the Guilty Plea in this cause by a United States Magistrate Judge,

 subject to a final acceptance and imposition of sentence by the District Judge;

        b.      Defendant and the government have entered into a plea agreement which has been

 filed and disclosed in open court pursuant to FED. R. CRIM. P. 11(c)(2);

        c.      Defendant is fully competent and capable of entering an informed plea, that the

 defendant is aware of the nature of the charges, the maximum penalties, and the consequences of

 the plea, and that the plea of guilty is a knowing and voluntary plea supported by an independent

 basis in fact containing each of the essential elements of the offense; and

                                                  1
Case 6:20-cr-00041-JDK-KNM Document 65 Filed 03/04/21 Page 2 of 2 PageID #: 189




        d.      Defendant understands each of the constitutional and statutory rights enumerated

 in Rule 11(b)and wishes to waive these rights, including the right to a trial by jury.

        IT IS THEREFORE RECOMMENDED that the District Court accept the Plea

 Agreement and the Guilty Plea of the defendant and that ANGELA MOORE should be finally

 adjudged guilty of that offense.

        Defendant has waived her right to object to the findings of the Magistrate Judge in this

 matter, and the Government also waived its right to object, so the Court will present this Report

 and Recommendation to District Judge Jeremy D. Kernodle for adoption immediately upon

 issuance.


             So ORDERED and SIGNED this 4th day of March, 2021.




                                                   2
